DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABLITY NOTICE in response to applicant’s claim amendments and arguments filed June 16, 2022.  Claim 1 is currently amended.  Claims 4, 6, 8, 9, 11, 13, 16, 18, 19, 21-24, 28, 29, and 32-35 have been canceled from consideration.  Claim 38 is newly added. Claims 1-3, 5, 7, 10, 12, 14, 15, 17, 20, 25-27, 30, 31, and 36-38 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 20-36 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments, cancelations, arguments, and affidavit filed June 16, 2022.
	Rejection of claims 1, 3-5, 7, 9, 12-14, 17, 20, 25, 26, 28, and 30-32 for being unpatentable over Bransky et al (US 2014/0033809 A1) in view of Petersen et al (US 2002/0042125 A1) is withdrawn in view of applicant’s claim amendments, cancelations, and arguments.
	Rejection of claims 2, 6, 15, 18, 29, and 33 as being unpatentable over Bransky et al (US 2014/0033809 A1) and Petersen et al (US 2002/0042125 A1) in view of Shi et al (US 2016/0361715 A1) is withdrawn in view of applicant’s claim amendments, cancelations, and arguments.
	Rejection of claims 8, 10, 11, and 21 as being unpatentable over Bransky et al (US 2014/0033809 A1) and Petersen et al (US 2002/0042125 A1) in view of Larsen et al (US 2006/0177347 A1) is withdrawn in view of applicant’s claim amendments, cancelations, and arguments.
Rejection of claims 22 and 27 as being unpatentable over Bransky et al (US 2014/0033809 A1) and Petersen et al (US 2002/0042125 A1) in view of Gu et al (US 2007/0190525 A1) is withdrawn in view of applicant’s claim amendments, cancelations, and arguments.

Allowable Subject Matter
Claims 1-3, 5, 7, 10, 12, 14, 15, 17, 20, 25-27, 30, 31, and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the cartridge device of claim 1, specifically a fluid conduit connected to the flow cell, wherein the fluid conduit comprises a designated sensing area configured to measuring a sensing signal to detect when a sample mixture enters or exits the designated sensing area, or the cartridge device of claim 38, specifically wherein the flow cell is a sheathless flow cell and is configured for forming the sample stream without a sheath flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           July 2, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796